Citation Nr: 1803136	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  10-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder (claimed as a bilateral arm condition and radiculopathy), to include as secondary to the service-connected disabilities.

2.  Entitlement to service connection for a left knee meniscal tear (claimed as bilateral leg and knee condition), to include as secondary to the service-connected disabilities.

3.  Entitlement to service connection for osteoarthritis of the right knee (claimed as a bilateral leg and knee condition), to include as secondary to the service-connected disabilities.

4.  Entitlement to service connection for a heart disorder, to include coronary artery disease, to include as secondary to the service-connected disabilities.

5.  Entitlement to service connection for bilateral venous insufficiency, to include as secondary to the service-connected disabilities.

6.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to the service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1968.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The RO in Roanoke, Virginia, is currently handling the appeal.

In October 2011, the Veteran was afforded a Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In August 2012, April 2014, May 2015, January 2016, and June 2016, the Board remanded the issues listed on the title page for further development.  As explained below, a remand is again required.

Following the most recent readjudication of this appeal in the July 2017 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the claims file.  However, the Veteran's representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a statement dated in July 2017.  38 C.F.R. §§ 20.800, 20.1304 (2017).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets additional delay, a remand is necessary to afford the Veteran due process of law and to ensure that there is a complete record upon which to decide the Veteran's appeal, so as that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board previously remanded these claims in June 2016 for, in pertinent part, private treatment records and VA medical opinions.  

Upon remand, in June 2016, the Veteran submitted a VA 10-5345 Form authorizing Blue Ridge Medical Center to disclose the Veteran's medical treatment records from 2008 to 2016 to VA.  It does not appear from the available evidence that any efforts have been made to obtain the records of that treatment.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).

Upon remand, a VA addendum opinion was obtained in November 2016, which provided a speculative opinion without further rationale.  VA examinations were then provided in January 2017, and VA medical opinions were obtained in February 2017.  The February 2017 medical opinions provided speculative opinions without further rationale regarding the Veteran's assertion that the disorders on appeal were secondary to falls from the service-connected lumbar spine disability.  A May 2017 medical opinion was also provided regarding the bilateral venous insufficiency claim.  With the exception of the bilateral venous insufficiency and heart claims, the obtained medical opinions also did not address the issue of aggravation on a secondary basis.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (noting that the findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b) (2017)).  None of the VA medical opinions addressed all of the Veteran's service-connected disabilities, to include his recently granted radiculopathy of the bilateral lower extremities, and the medications taken for all of these service-connected disabilities.  As such, supplemental VA addendum opinions - based on full review of the record and supported by stated rationale - are needed to fairly decide the issues on appeal.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. app. 79, 83 (2006).

A Board remand confers upon a claimant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Blue Ridge Medical Center.  See June 2016 release form.  If this release form is not sufficient, ask the Veteran to provide the appropriate release for the relevant records of treatment.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.

2.  After the foregoing development has been completed to the extent possible, refer the Veteran's entire claims to a medical professional(s) of appropriate expertise.  
The contents of the electronic claim files, to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

The examiner is asked to provide an opinion addressing the following questions:

Heart Disorder
a)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, was caused by or the result of the service-connected major depressive disorder, to include the medications taken for the service-connected disability?

b)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, was caused by or the result of the service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?
c)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, was caused by or the result of the service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

d)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, was caused by or the result of the service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

e)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, was caused by or the result of the service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?

Bilateral Foot Disorder
f)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, was caused by or the result of the service-connected major depressive disorder, to include the medications taken for the service-connected disability?

g)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, was caused by or the result of the service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?

h)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, was caused by or the result of the service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

i)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, was caused by or the result of the service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

j)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, was caused by or the result of the service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?


Bilateral Venous Insufficiency
k)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency was caused by or the result of the service-connected major depressive disorder, to include the medications taken for the service-connected disability?

l)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency was caused by or the result of the service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?

m)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency was caused by or the result of the service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

n)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency was caused by or the result of the service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

o)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency was caused by or the result of the service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?

Bilateral Knee Disorder
p)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, was caused by or the result of the service-connected major depressive disorder, to include the medications taken for the service-connected disability?

q)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, was caused by or the result of the service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?

r)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, was caused by or the result of the service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

s)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, was caused by or the result of the service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

t)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, was caused by or the result of the service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?

Right Shoulder Disorder
u)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, was caused by or the result of the service-connected major depressive disorder, to include the medications taken for the service-connected disability?

v)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, was caused by or the result of the service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?

w)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, was caused by or the result of the service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

x)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, was caused by or the result of the service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

y)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, was caused by or the result of the service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?

Heart Disorder
aa)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, has permanently progressed at an abnormally high rate due to or as the result of his service-connected major depressive disorder, to include the medications taken for the service-connected disability?

bb)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, has permanently progressed at an abnormally high rate due to or as the result of his service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?

cc)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, has permanently progressed at an abnormally high rate due to or as the result of his service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

dd)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

ee)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed heart disorder, to include coronary artery disease, valvular heart disease, cardiomyopathy, and hypertensive heart disease, has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?

Bilateral Foot Disorder
ff)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected major depressive disorder, to include the medications taken for the service-connected disability?

gg)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?

hh)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

ii)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

jj)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral foot disorder, to include pes planus, metatarsalgia, and plantar fasciitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?

Bilateral Venous Insufficiency
kk)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency has permanently progressed at an abnormally high rate due to or as the result of his service-connected major depressive disorder, to include the medications taken for the service-connected disability?

ll)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency has permanently progressed at an abnormally high rate due to or as the result of his service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?

mm)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency has permanently progressed at an abnormally high rate due to or as the result of his service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

nn)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

oo)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral venous insufficiency has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?

Bilateral Knee Disorder
pp)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected major depressive disorder, to include the medications taken for the service-connected disability?

qq)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?

rr)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

ss)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

tt)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed bilateral knee disorder, to include bilateral knee strain, right knee meniscal tear, bilateral patellofemoral pain syndrome, and right degenerative arthritis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?

Right Shoulder Disorder
uu)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected major depressive disorder, to include the medications taken for the service-connected disability?

vv)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected degenerative disc disease of the cervical spine, to include the medications taken for the service-connected disability?

ww)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected lumbar strain with arthritis, to include the medications taken for the service-connected disability AND to include any falls secondary to the service-connected disability?

xx)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the bilateral lower extremities, to include the medications taken for the service-connected disability?

yy)  Is it at least as likely as not (i.e., a 50 percent or greater probability that the currently diagnosed right shoulder disorder, to include shoulder strain, shoulder impingement syndrome, and subacromial/subdeltoid bursitis, has permanently progressed at an abnormally high rate due to or as the result of his service-connected radiculopathy of the left upper extremity, to include the medications taken for the service-connected disability?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Complete rationale must be provided for any opinion given.  If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




